TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED DECEMBER 2, 2015



                                     NO. 03-14-00334-CR


                                   Teran Pennick, Appellant

                                                v.

                                  The State of Texas, Appellee




       APPEAL FROM COUNTY COURT AT LAW NO. 6 OF TRAVIS COUNTY
       BEFORE CHIEF JUSTICE ROSE, JUSTICES PEMBERTON AND FIELD
               AFFIRMED -- OPINION BY JUSTICE PEMBERTON




This is an appeal from the order signed by the trial court. Having reviewed the record and the

parties’ arguments, the Court holds that there was no reversible error in the trial court’s order.

Therefore, the Court affirms the trial court’s order. Because appellant is indigent and unable to

pay costs, no adjudication of costs is made.